Filed:  January 7, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
STEVEN NOVICK,
	Petitioner,
	v.
HARDY MYERS,
Attorney General,
State of Oregon,
	Respondent.
(SC S48765)
 
	En Banc
	On modified ballot title filed December 27, 2001.*
	No appearance by petitioner.
	Janet A. Metcalf, Assistant Attorney General, Salem, filed
the filing of Modified Ballot Title for respondent.  With her on
the filing were Hardy Myers, Attorney General, and Michael D.
Reynolds, Solicitor General.	
	The modified ballot title is certified.  The appellate
judgment shall issue in accordance with ORS 250.085(9).
	*333 Or 154, ___ P3d ___(December 20, 2001) (referring
ballot title for modification).
		The court in this ballot title review proceeding
determined that the Attorney General's certified ballot title for
a proposed initiative measure, which the Secretary of State
denominated as Initiative Petition 72 (2002), failed to comply
substantially with statutory standards.  Novick v. Myers, 333 Or
154, ___ P3d ___ (December 20, 2001).  Under Oregon Laws 2001,
chapter 802, section 2 (now codified as ORS 250.085(8)), the
court referred the ballot title to the Attorney General for
modification.  The Attorney General has filed a modified ballot
title for the proposed initiative measure, and no party to the
ballot title review proceeding has objected.  See ORS 250.085(9)
(setting out period within which party may object to modified
ballot title and requiring court to certify modified ballot title
if no objection filed).
		The modified ballot title for Initiative Petition 72
(2002) states:

"AMENDS CONSTITUTION: CREATES NEW
CRITERIA FOR DETERMINING WHETHER
INITIATIVE MEASURE SATISFIES SINGLE SUBJECT
AND SEPARATE AMENDMENT REQUIREMENTS
	     "RESULT OF 'YES' VOTE: 'Yes' vote creates new
criteria for determining whether initiative measure
satisfies single subject and separate amendment
requirements; meaningfully related parts or coherent
package is sufficient.
	     "RESULT OF 'NO' VOTE: 'No' vote rejects proposal
creating new criteria for determining whether
initiative satisfies single subject and separate
amendment requirements; retains existing single
subject, separate amendment requirements.
	     "SUMMARY: Amends Constitution.  Under current law,
an initiative is limited to a single subject and
related matters; separate amendments must be submitted
to voters separately.  Under current law, initiative
passes single subject test if it contains a unifying
principle logically connecting its provisions;
initiative passes separate amendment test if it
contains only one substantive change or two or more
closely-related changes.  This measure creates new
criteria for determining whether an initiative
satisfies single subject and separate amendment
requirements.  Measure provides that an initiative does
not violate single subject or separate amendment
requirements unless the subjects or amendments
contained in the initiative are not connected or
related in any meaningful way, or unless the initiative
does not offer voters a coherent package of choices or
tradeoffs."

The modified ballot title is certified.  The appellate
judgment shall issue in accordance with ORS 250.085(9).